UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6125



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICK L. TOPPER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-97-250, CA-99-4225-6)


Submitted:   April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Patrick L. Topper, Appellant Pro Se. Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrick L. Topper seeks to appeal the district court’s order

denying his motion to modify his sentence, which the district court

properly construed as one filed under 28 U.S.C.A. § 2255 (West

Supp. 1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.*   See United States v. Topper, Nos. CR-97-

250; CA-99-4225-6 (D.S.C. Dec. 27, 1999).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
       We note that the district court’s order on page 2 is
incorrect as to the guideline range that would apply if Topper
qualified for a two-level decrease under U.S. Sentencing Guidelines
Manual § 2D1.1(b)(5), and it also mistakenly states that the court
departed downwardly under USSG § 5K1.1, rather than reduced the
sentence under Fed. R. Crim. P. 35(b). However, these errors are
not material to the court’s decision and are therefore harmless.


                                 2